J-S26009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL GEORGE WASHINGTON                  :
                                               :
                       Appellant               :   No. 1046 WDA 2019

              Appeal from the PCRA Order Entered June 24, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-00011793-2017,
                           CP-02-CR-0004398-2017


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                                 FILED JUNE 18, 2020

        Michael George Washington (Appellant) appeals pro se from the order

dismissing his petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546. Upon review, we quash.

        On April 16, 2018, Appellant, who was represented by counsel, entered

a negotiated guilty plea at CP-02-CR-0004398-2017 to misdemeanor charges

of forgery, retail theft, and fleeing or attempting to elude a police officer; he

also pled guilty to the summary offense of disorderly conduct. 1 The same day,

the trial court sentenced him to an aggregate 3-6 months of incarceration,

with partial credit for time served, followed by two years of consecutive

probation.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 4104, 3929, and 5503; 75 Pa.C.S.A. § 3733.
J-S26009-20


      On August 2, 2018, Appellant, again represented by counsel, entered a

negotiated guilty plea at CP-02-CR-00011793-2017 to two counts of

possessing a controlled substance with the intent to deliver, 35 P.S. § 780–

113(a)(30).   The court sentenced Appellant on the first count to 9 to 23

months of incarceration with a consecutive 10 years of probation, and on the

second count to 10 years of probation to run concurrent with the probation on

the first count.   Appellant’s aggregate sentence was 9 to 23 months of

incarceration and 10 years of probation.

      After multiple pro se submissions to the trial court, Appellant filed a pro

se PCRA petition for both cases on November 27, 2018, and a supplemental

pro se petition on November 29, 2018.           On December 11, 2018, the

Commonwealth filed a motion for appointment of counsel.           At Appellant’s

request, the PCRA court on May 3, 2019 conducted a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), after which the court

found that Appellant waived his right to counsel and permitted him to proceed

pro se.

      On May 13, 2019, the PCRA court entered notice of intent to dismiss

Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907, noting

that “after a thorough review of the record . . . the claims are not cognizable

on PCRA review.” Order, 5/13/19. On June 24, 2019, the court entered the

order from which Appellant appeals, dismissing the PCRA petition at docket




                                      -2-
J-S26009-20


numbers CP-02-CR-11793-2017 and CP-02-CR-04398-2017. Appellant filed

a single notice of appeal from the two docket numbers.

      On July 31, 2019, this Court ordered Appellant to show cause why his

appeal should not be quashed pursuant to Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018) (holding that “where a single order resolves issues arising

on more than one docket, separate notices of appeal must be filed for each of

those cases.”).   Appellant responded that he was unaware of the Walker

decision. On August 6, 2019, this Court discharged the rule to show cause

and deferred the issue to the merits panel.

      On October 7, 2019, the PCRA court issued a “Rule 1925 Statement,”

opining that this appeal should be quashed under Walker; the Commonwealth

makes the same argument. See Commonwealth Brief at 4-7.

      The Commonwealth also calls attention to the numerous deficiencies in

Appellant’s brief, noting that Appellant has failed to “support his argument

with any record evidence or case law” and “there is no developed legal

argument whatsoever.” Commonwealth Brief at 10. Upon review, we agree.

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may
         quash or dismiss an appeal if the appellant fails to
         conform to the requirements set forth in Pennsylvania
         Rules of Appellate Procedure. Although this Court is
         willing to liberally construe materials filed by a pro se
         litigant, pro se status confers no special benefit upon
         the appellant. To the contrary, any person choosing
         to represent himself in a legal proceeding must, to a
         reasonable extent, assume that his lack of expertise
         and legal training will be his undoing.

                                     -3-
J-S26009-20



Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006) (citations

omitted, emphasis added). The Pennsylvania Rules of Appellate Procedure

dictate the required content of an appellate brief. See Pa.R.A.P. 2111. We

have explained:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along with
         discussion and citation of pertinent authorities. This Court
         will not consider the merits of an argument which fails to
         cite relevant case or statutory authority. Failure to cite
         relevant legal authority constitutes waiver of the claim on
         appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012).

      We reiterate that “[a]lthough this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant. To the contrary, any person choosing to represent himself

in a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.”        Commonwealth v.

Vurimindi, 200 A.3d 1031, 1037–38 (Pa. Super. 2018) (citations omitted).

      Accordingly, upon careful review of the record, the parties’ briefs, and

applicable legal authority, we are compelled to quash the appeal.

      Appeal quashed.




                                     -4-
J-S26009-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2020




                          -5-